EXHIBIT 15.1 August3, 2007 Securities and Exchange Commission 100 F Street, N.E. Washington, DC20549 Registration Statements on FormS-8 (No. 333-142199, No. 333-142202, No.033-52387, No.333-127223, No.333-51418, No.333-49392, No.333-47194, No.333-47665, No.333-47667, No.033-65932, No.033-65930, and No.033-28534). Commissioners: We are aware that our reports dated August 3, 2007 on our review of interim financial information of AllianceBernstein Holding L.P. (the “Company”) and AllianceBernstein L.P. for the three-month and six-month periods ended June 30, 2007 and 2006 and included in the Company’s quarterly report on Form10-Q for the quarter ended June 30, 2007are incorporated by reference inits Registration Statements referred to above. Very truly yours, /s/PricewaterhouseCoopersLLP New York, New York
